UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7022



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC JERELL WILSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-01-983; CA-04-22509-2)


Submitted:   October 17, 2005          Decided:     November 14, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Jerell Wilson, Appellant Pro Se. Brent Alan Gray, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eric Jerell Wilson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000). We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).       This appeal period is

“mandatory and jurisdictional.”   Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s judgment was entered on the docket

on April 7, 2005.   The notice of appeal, postmarked June 21, 2005,

was received by the district court on June 24, 2005.*      Because

Wilson failed to file a timely notice of appeal or to obtain an



     *
      For the purpose of this appeal, we assume the date appearing
on the envelope containing the notice of appeal is the earliest
date it could have been properly delivered to prison officials for
mailing to the court. See Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).     The earliest date on the certificate of
service was not attested to by a declaration under penalty of
perjury or a notarized statement, and the evidence of the date of
mailing and receipt by the district court suggests a date of
delivery to the prison mailbox later than the date on the document.
See Fed. R. App. P. 4(c)(1); 28 U.S.C. § 1746 (2000).

                               - 2 -
extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 DISMISSED




                                  - 3 -